Electronically Filed
                                                                      Supreme Court
                                                                      SCWC-28315
                                                                      27-APR-2011
                                                                      02:53 PM




                                    SCWC-28315

              IN THE SUPREME COURT OF THE STATE OF HAWAI#I




                             KEE SUN KIM,
           Respondent/Claimant/Appellant/Appellee-Appellee,

                                         vs.

               LIBERTY MUTUAL FIRE INSURANCE COMPANY,
      Petitioner/Respondent/Appellee/Appellant-Cross-Appellee,

                                         and

                 J.P. SCHMIDT, Insurance Commissioner,
              Department of Commerce and Consumer Affairs,
             Respondent/Appellee/Appellee-Cross-Appellant.




            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                         (CIVIL NO. 06-1-0994)

          ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
                   (By: McKenna, J., for the court1)


             Petitioner/Respondent/Appellee/Appellant-Cross-Appellee

Liberty Mutual Fire Insurance Company’s application for writ of


      1
          Considered by:   Nakayama, Acting C.J., Acoba, Duffy, and McKenna, JJ., and
Circuit Judge Chang, in place of Recktenwaltd, C.J., recused.
certiorari, filed on March 16, 2011, is accepted and will be

scheduled for oral argument.   The parties will be notified by the

appellate clerk regarding scheduling.



          DATED: Honolulu, Hawai#i, April 27, 2011.

                               FOR THE COURT:

                               /s/ Sabrina S. McKenna

                               Associate Justice



MATSUI, CHUNG & IKEHARA
Randall Y.S. Chung
James H. Monma, for
Petitioner/Respondent/Appellee/Appellant-
Cross-Appellee, Liberty Mutual
Fire Insurance Company